Citation Nr: 0426894	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-05 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected disability pension benefits in the original 
calculated amount of $4,299.00.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the Committee issued a decision in 
February 2003 in which it denied waiver of recovery of an 
additional overpayment of non-service-connected disability 
pension benefits in the calculated amount of $20,004.00.  
Review of the claims folder reveals no notice of disagreement 
with respect to this Committee determination.  Therefore, the 
issue of waiver of recovery of that debt is not currently 
before the Board.  

The case returns to the Board following a remand to the RO in 
March 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran perfected an appeal of a November 2001 Committee 
decision that denied waiver of recovery of overpayment of 
non-service-connected disability pension benefits in the 
original calculated amount of $4,299.00.  However, the Board 
observes that, in the August 2001 request for waiver, the 
veteran also states that he wanted VA to "recheck your 
figures because I can't believe I owe anything."  The Board 
construes this statement as a challenge to the validity and 
amount of the debt.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) (VA is required to read claim documents in a liberal 
manner so as to identify and adjudicate all claims reasonably 
raised by the record); accord Akles v. Derwinski, 1 Vet. App. 
118 (1991).  

When a veteran both challenges the validity of a debt and 
seeks waiver of the debt, the RO must first fully review the 
debt's validity and, if the office believes the debt to be 
valid, prepare a written decision fully justifying the 
validity of the debt.  At that point, the veteran's request 
for waiver should be referred to the Committee on Waivers and 
Compromises.  If waiver is denied, the veteran must be 
informed of his right to appeal both decisions to the Board 
of Veterans' Appeals.  VAOPGCPREC 6-98.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

In this case, the RO has not issued a written decision 
justifying the debt in question and advised the veteran of 
his appellate rights with respect to that issue.  Although 
letters dated in May 2001 and July 2001 generally reflect 
what the veteran was paid and what he was actually due, these 
letters are not an adequate substitute for the written 
decision contemplated by the holding of VAOPGCPREC 6-98.  
This opinion is binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Thus, a remand is required in order to allow 
the RO to fully address the validity and amount of the debt, 
as required.    

The Board notes that in March 2004, it remanded the case to 
the RO so that it may afford the veteran a Travel Board 
hearing, which he requested in his March 2003 substantive 
appeal.  Review of the claims folder reveals correspondence 
to the veteran dated in June 2004 indicating that the RO had 
scheduled him for a videoconference hearing.  The veteran 
failed to report for the hearing scheduled in August 2004.  
However, there is no indication that the veteran specifically 
accepted the videoconference hearing in lieu of the in-person 
Travel Board hearing or that he withdrew his request for a 
Travel Board hearing.  Therefore, the veteran remains 
entitled to the in-person Travel Board hearing he requested.  
On remand, the RO should schedule the veteran for this 
hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must fully review the validity 
and amount of the overpayment of non-
service-connected disability pension 
benefits in the calculated amount of 
$4,299.00.  If it believes the debt to be 
valid, it must prepare a written decision 
fully justifying the validity of the debt 
and provide the veteran with notice of 
that decision and of his right to appeal 
it.  The RO should allow the appropriate 
time period for the veteran to submit a 
notice of disagreement and, if necessary, 
a substantive appeal after the issuance 
of the statement of the case. 

2.  If the RO determines that the debt in 
the amount of $4,299.00 is proper, it 
should forward the case to the Committee 
for readjudication of the veteran's 
request for waiver of recovery of that 
debt.  If the disposition remains 
unfavorable, the Committee should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

3.  The RO should schedule the veteran 
for a Travel Board hearing at the RO.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


